[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. George, Slip Opinion No. 2020-Ohio-2902.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-2902
                        DISCIPLINARY COUNSEL v. GEORGE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. George, Slip Opinion No.
                                   2020-Ohio-2902.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Indefinite suspension.
     (No. 2019-1747—Submitted January 29, 2020—Decided May 13, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-031.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Mark Minor George, of Independence, Ohio, Attorney
Registration No. 0041021, was admitted to the practice of law in Ohio in 1988.
We suspended George’s license for less than one day in November 2015 for his
failure to timely register for the 2015-2017 biennium.              See In re Attorney
Registration Suspension of George, 143 Ohio St. 3d 1509, 2015-Ohio-4567, 39
N.E.3d 1277, reinstatement granted, 144 Ohio St. 3d 1432, 2015-Ohio-5363, 42
                              SUPREME COURT OF OHIO




N.E.3d 766. On November 23, 2016, we suspended his license on an interim
basis following his felony conviction for conspiracy to commit wire fraud and
securities fraud, and that suspension remains in effect. See In re George, 147
Ohio St. 3d 1298, 2016-Ohio-7855, 68 N.E.3d 809.
       {¶ 2} In a June 3, 2019 complaint, relator, disciplinary counsel, alleged
that by engaging in the conduct underlying his criminal conviction, George
violated ethical rules that prohibit a lawyer from (1) committing an illegal act that
adversely reflects on the lawyer’s honesty or trustworthiness, (2) engaging in
conduct involving dishonesty, fraud, deceit, or misrepresentation, and (3)
engaging in conduct that adversely reflects on the lawyer’s fitness to practice law.
The parties submitted stipulations of fact, misconduct, and aggravating and
mitigating factors and jointly recommend that George be indefinitely suspended
from the practice of law. Based on those stipulations and the evidence presented
at a hearing before a three-member panel of the Board of Professional Conduct,
the board issued a report finding that George committed the charged misconduct
and recommends that we indefinitely suspend him from the practice of law with
no credit for the time he has served under his interim felony suspension. No
objections have been filed.
       {¶ 3} We adopt the board’s findings of misconduct and agree that an
indefinite suspension with no credit for the time he has served under our 2016
interim-felony-suspension order is the appropriate sanction in this case.
                                    Misconduct
       {¶ 4} On June 24, 2015, a federal grand jury indicted George on eight
counts of criminal conduct arising from his participation in a criminal scheme
whereby a company, known as KGTA Petroleum, Ltd. (“KGTA”), solicited
investors by representing that it would purchase various crude-oil and refined-fuel
products at deeply discounted prices and would resell them at a substantial profit.
See United States v. Abdallah, N.D.Ohio No. 1:15CR231.               Investors were




                                         2
                                January Term, 2020




promised a guaranteed return of up to 5 percent a month and were told that KGTA
would make no purchases without first having “presold” the products to bona fide
purchasers at a substantial profit. George, who had previously represented one of
KGTA’s founders in real-estate matters and the purchase and sale of several small
businesses, used his client trust account as a depository for investors’ funds.
KGTA promoted his status as an attorney and “escrow agent” to assure investors
that their money would be safe. Their escrow agreements stated that all funds
would be held in escrow by an attorney (George) and would be disbursed only
after executed purchase orders were received from legitimate third-party buyers
and that all proceeds from the sale of fuel or oil would be delivered directly to the
escrow agent.
       {¶ 5} KGTA was, in fact, a fraudulent scheme that bilked more than 70
investors out of more than $31 million over nearly four years. KGTA’s principals
never provided George with legitimate purchase orders, and no profits from the
sale of fuel or oil were ever deposited into George’s client trust account. It
appears that the majority of the investors’ funds were stolen by KGTA’s
principals.
       {¶ 6} George was not a principal of KGTA and did not perform any legal
services for the company or its investors, but his status as an attorney and his role
as an escrow agent gave the appearance that the victims’ investments in KGTA
would be secure. At some point, George realized that KGTA was not a legitimate
business—though at his disciplinary hearing, he could not, or would not, disclose
when that epiphany had occurred. He testified that he left the company after
observing improper conduct but that he returned on a month-to-month basis after
the principals assured him that they would change their practices and increased
his flat monthly fee—from approximately $2,500 to $4,000 a month.
       {¶ 7} George pleaded guilty to a single count of conspiracy to commit
wire fraud and securities fraud in violation of 18 U.S.C. 1349. In October 2016,




                                         3
                             SUPREME COURT OF OHIO




he was sentenced to 21 months in federal prison, followed by three years of
supervised release, and ordered to pay restitution of more than $17 million, jointly
and severally with his coconspirators. In a separate action filed by the Securities
and Exchange Commission (“SEC”), George was permanently enjoined from
committing further violations and was ordered to disgorge $125,940 and $20,634
in prejudgment interest, representing his profits from the conspiracy. See United
States v. Abdallah, N.D.Ohio No. 1:14-cv-1155 (Aug. 2, 2018). In addition, the
Lawyers’ Fund for Client Protection has awarded a total of $51,000 to two of the
victims of the conspiracy.
       {¶ 8} At his September 26, 2019 disciplinary hearing before a panel of the
board, George testified that he served approximately 16 months in prison and
spent one year in a halfway house before being released to home detention in May
2019. He remained on supervised release and had paid approximately $6,700
toward his restitution obligation by the time of the hearing.
       {¶ 9} The parties stipulated and the board found that George’s conduct
violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an illegal act
that reflects adversely on the lawyer’s honesty or trustworthiness) and 8.4(c)
(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation) and that his conduct was sufficiently egregious to
justify finding a separate violation of Prof.Cond.R. 8.4(h) (prohibiting a lawyer
from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law), see Disciplinary Counsel v. Bricker, 137 Ohio St. 3d 35, 2013-Ohio-
3998, 997 N.E.2d 500, ¶ 21. We adopt these findings of misconduct.
                                     Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.




                                          4
                                   January Term, 2020




        {¶ 11} The parties stipulated that George had a prior attorney-registration
suspension, had engaged in a pattern of misconduct, had committed multiple
offenses, and had caused harm to vulnerable persons.1                    See Gov.Bar R.
V(13)(B)(1), (3), (4), and (8). As for mitigating factors, the parties stipulated that
George had exhibited a cooperative attitude toward the disciplinary proceedings,
submitted evidence of his good character and reputation, and had other penalties
or sanctions imposed for his misconduct. See Gov.Bar. R. V(13)(C)(4), (5), and
(6).
        {¶ 12} The board adopted the stipulated aggravating and mitigating factors
with some elaboration. It noted that George was not a vigorous advocate on his
own behalf but responded to relator’s detailed complaint with a simple admission
and asked that he “be allowed to recover from this case as the Court deems just
and proper.” The board described George’s attitude throughout these proceedings
as “one of profound regret for the harm suffered by the victims of the KGTA
scam and sorrow for the shame he has brought to his family’s name.” It found
that he had offered no excuses for his misconduct and was forthright in answering
the questions posed by relator and the panel members. And the board noted that
in his closing remarks, George had candidly stated, “I don’t know if I should be
allowed to practice law again because so many people got hurt.”
        {¶ 13} The board considered the character letters submitted on George’s
behalf by a diverse group of 26 people that included members of his church,
practicing lawyers, business associates, former United States Congresswoman
Mary Rose Oakar, former Cuyahoga Common Pleas Court Judge Jeff Hastings,
and Independence City Council Member James P. Trakas. The board described
the picture that emerged from these letters as that of a deeply religious Orthodox


1. Although the parties stipulated and the board found that George’s registration suspension
spanned seven weeks, he was reinstated at approximately 4:25 pm on the day that the suspension
was imposed.




                                              5
                             SUPREME COURT OF OHIO




Christian man whose family was very prominent in the Lebanese community of
greater Cleveland and who had placed great value on his family’s name and
expressed great shame at having failed to live up to it.
       {¶ 14} The board also noted that George was dedicated to community
service and had devoted a great deal of his time to programs aimed at aiding the
poor and those in need. For example, George helped develop the “Adopt-A-
Block” program in inner-city Cleveland, to encourage small groups of people to
regularly visit a neighborhood of 20 families, bringing them food, clothing, school
supplies, and other necessities. In addition to providing free legal services to the
program, George adopted his own neighborhood and actively solicited donations
to help meet its needs. When Adopt-A-Block volunteers discovered that children
were sleeping on the floor, George arranged for the donation of 600 beds. He also
supported the Greater Cleveland Fisher House campaign, which offers free
lodging to military families while their loved ones receive medical treatment.
       {¶ 15} The parties jointly recommend that George be indefinitely
suspended from the practice of law. George did not oppose relator’s request that
George receive no credit for the time he has served under his interim felony
suspension. In support of their proposed sanction, the parties noted that we have
often imposed indefinite suspensions on attorneys convicted of crimes involving
fraudulent financial transactions. See, e.g., Disciplinary Counsel v. Bereday, 157
Ohio St. 3d 8, 2019-Ohio-1895, 131 N.E.3d 9 (indefinitely suspending an attorney
convicted of knowingly making a false statement involving a healthcare-benefit
program that caused Florida’s Medicaid program to lose nearly $4.5 million);
Mahoning Cty. Bar Assn. v. Wagner, 137 Ohio St. 3d 545, 2013-Ohio-5087, 1
N.E.3d 398 (indefinitely suspending an attorney convicted of conspiracy to
commit wire fraud in a mortgage-fraud scheme); Mahoning Cty. Bar Assn. v.
Helbley, 141 Ohio St. 3d 156, 2014-Ohio-5064, 22 N.E.3d 1078 (same).
However, the parties acknowledged that the facts of this case are most




                                          6
                                January Term, 2020




comparable to those of Disciplinary Counsel v. Ulinski, 106 Ohio St. 3d 53, 2005-
Ohio-3673, 831 N.E.2d 425—a case in which we permanently disbarred an
attorney convicted of conspiracy to commit securities fraud, mail fraud, and wire
fraud as a result of his participation in a Ponzi scheme that caused investors to
lose approximately $41 million.
       {¶ 16} Like George, Ulinski served as an escrow agent in a criminal
conspiracy, depositing investors’ funds into his client trust account and creating
the false impression that he was acting as a fiduciary to protect the investors’
interests. See id. at ¶ 10. But Ulinski also assisted with estate-planning seminars
to attract potential investors and provided legal advice to some of the seminar
attendees, enabling him to learn about their assets before his coconspirators
solicited their investments in the fraudulent scheme. Id. at ¶ 6. Moreover, he
drafted false and fraudulent legal documents for his coconspirators to provide to
their investors. Id. at ¶ 11. Ulinski was sentenced to two years of probation,
followed by six months of house arrest, and ordered to pay $137,511.50 in
restitution for his role in the conspiracy. Id. at ¶ 3. Citing the devastating effects
of the conspiracy and the overwhelming number of injured investors—which
included approximately 100 of Ulinski’s own clients—we rejected the board’s
recommended sanction of an indefinite suspension and permanently disbarred
Ulinski from the practice of law in Ohio. Id. at ¶ 18, 23-24.
       {¶ 17} Although the board acknowledged the similarities between
George’s and Ulinski’s misconduct, it found that several distinguishing factors
warranted the imposition of a lesser sanction in this case. Specifically, the board
noted that George had played no part in identifying investors for KGTA, had no
hand in preparing the documents used in furtherance of the conspiracy, and
received only a flat monthly fee for his role as the escrow agent. Despite having
played a more limited role in the conspiracy, George received a much harsher
criminal sentence than Ulinski received.




                                           7
                            SUPREME COURT OF OHIO




       {¶ 18} Having considered George’s misconduct, the relevant aggravating
and mitigating factors, and the facts of Ulinski, the board adopted the parties’
recommendation that George be indefinitely suspended from the practice of law
with no credit for the time he has served under his interim felony suspension. The
board also recommends that upon reinstatement, in addition to the requirements
set forth in Gov.Bar R. V(25), George be required to demonstrate that he has (1)
complied with the terms of his supervised release, (2) completed a minimum of
three hours of continuing legal education (“CLE”) regarding the establishment
and maintenance of a client trust account, in addition to the requirements of
Gov.Bar R. X, (3) made full restitution to the Lawyers’ Fund for Client
Protection, and (4) taken reasonable steps to comply with the orders of restitution
imposed in connection with his criminal and SEC proceedings.
       {¶ 19} After independently reviewing the record, we agree that the facts of
this case are distinguishable from those of Ulinski for the reasons stated above. In
light of George’s candor throughout his criminal prosecution and these
disciplinary proceedings, his genuine remorse for the role he played in the
underlying conspiracy, and the significant evidence of his good character and
reputation and of his extensive community involvement, we agree that an
indefinite suspension, with no credit for the time he has served under his interim
felony suspension, is the appropriate sanction for George’s misconduct.
       {¶ 20} Accordingly, Mark Minor George is indefinitely suspended from
the practice of law in Ohio, with no credit for the time he has served under the
interim felony suspension imposed on November 23, 2016. Upon reinstatement,
in addition to the conditions set forth in Gov.Bar R. V(25), George shall be
required to demonstrate that he has (1) complied with the terms of the supervised
release imposed by the United States District Court for the Northern District of
Ohio in case No. 1:15CR231, (2) completed a minimum of three hours of CLE
regarding the establishment and maintenance of a client trust account, in addition




                                         8
                                January Term, 2020




to the requirements of Gov.Bar R. X, (3) made full restitution to the Lawyers’
Fund for Client Protection, and (4) taken reasonable steps to comply with the
orders of restitution imposed in connection with United States v. Abdallah,
N.D.Ohio No. 1:15CR231-002 (Oct. 28, 2016), and United States v. Abdallah,
N.D.Ohio No. 1:14-cv-1155 (Aug. 2, 2018). Costs are taxed to George.
                                                        Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Audrey E. Varwig,
Assistant Disciplinary Counsel, for relator.
       Mark Minor George, pro se.
                               _________________




                                         9